----------------·--··~---····--·-·
                                                                                                   t,.• r ~ ,. ..__
                                                                                                   , .1 .... r::
                                                                                                                 .
                                                                                                   'j(J11 ..: 1 20 2
                                                                                                      '. ..
                                                                                           Clerk, ·~: . C is! ict 1 la k 1ptcy
                                                                                           Courts\ th1 D1 ;tric ~Jt :0 Jmbia
                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA

        ROMAN TIFFER,                                        )
                                                             )
                               Plaintiff,                    )
                                                             )
               v.                                            )       Civil Action No.      12 1260  I
                                                             )                                      '


        WORKERS COMPENSATION, et al.,                        )
                                                             )
                               Defendants.                   )


                                            MEMORANDUM OPINION


               It appears that the plaintiff seeks review of a Maryland administrative agency de ision

        denying his claim for worker's compensation benefits arising from an injury plaintiff all gedly

        sustained on November 18, 2006, while he was working as a security guard. It further a pears

        that the plaintiff unsuccessfully sought judicial review of the agency decision in the Unit d

        States District Court for the District of Maryland. See Ti.ffer v. Workers Compensation,        o. 09-

        1550,2009 WL 6891646, at *1 (D. Md. June 19, 2009), aff'd, 332 Fed. App'x 108 (4th

        2009), cert. denied, 130 S. Ct. 1069 (201 0). Neither review of the Maryland administrat ve

        agency's decision, see Tiffer, 2009 WL 6891646, at* 1 (citing Md. Code Ann., Labor an

        Employment§ 9-737), nor review of another federal court's decision, see 28 U.S.C. §§ 254,

        1291, is properly before this Court. The plaintiffs application to proceed in forma paupf!ris will

        be granted, and his pro se complaint will be dismissed.


               An Order accompanies this Memoran



        DATE:1\.     '){)~ \~



                                                                                                                          3